DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.
		

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-7 and 9-15 are rejected under 35 U.S.C. 103 as being unpatentable over Ikegami (US PUB 2018/0289257) in view of Miyasa et al. (US PUB 2011/0102742; herein after “Miyasa”).	
Ikegami and Miyasa disclose information processing apparatus for supporting capturing of an image when a tomographic image used for ophthalmic care is captured. Therefore, they are analogous art.

Regarding claim 1, Ikegami teaches an ophthalmic information processing device (i.e., an OCT apparatus 100, FIG. 1) comprising: an image rotation circuit (ASIC, para. [0130]) configured to rotate a tomographic image of an eye (E) to be examined (para. a tomographic image becomes an image that appears to be rotated (via ASIC) as a whole as shown in FIG. 8B as compared to that of FIG. 8A, [0080], also see para. [0048]), the tomographic image being acquired (191) by using optical coherence tomography (OCT) while making a measurement optical axis be eccentric relative to a predetermined site (i.e., fundus/retina) of the eye to be examined in accordance with an eccentric amount (δx, S1203, FIG. 12) and an eccentric direction (i.e., a distance from the pivot point (tilt/swing) to the retina pvl, S1205, FIG. 12) of the measurement optical axis relative to the predetermined site (i.e., an alignment eccentric amount δx, a pivot point a point P2 (pvl) is also displaced from the optical axis of the eye E to be inspected by δx, para. [0069]-[0070], FIGS. 5A-5B…the controller 19 in the first embodiment includes the acquisition unit 191 configured to acquire tomographic data of the eye E to be inspected obtained by performing optical coherence tomography imaging of the eye E to be inspected through use of the measurement light, and the eccentric amount acquisition unit 193 configured to acquire an eccentric amount of the optical axis of the measurement light with respect to the eye E to be inspected, para. [0107]-[0109], also see para. [0073] and [0093]-[0094], FIGS. 11A-11B); and a display control circuit (i.e., a display control unit 196) configured to cause a display device (20) to display the tomographic image rotated by the image rotation circuit (i.e., the display control unit 196 is configured to control display of the display 20 connected to the controller 19, para. [0044], FIG. 1).
	Ikegami teaches all limitations except for explicit teaching of eye to be examined in accordance with an eccentric amount and an eccentric direction.
	However, in a related field of endeavor Miyasa teaches an image-capturing instruction unit 1101 (of the image capturing unit 101) determines the irradiation angle for each of the local areas as follows. That is, the irradiation angle for each of the local area is set to an angle of the signal light beam that is the closest to a right angle relative to the inner wall of the depressed part in the partial area, that is, the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface. This is because as a tilt from the direction perpendicular to the retina surface increases, the irradiation angle relative to the inner wall of the depressed part becomes closer to a right angle (para. [0122], FIG. 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that an image-capturing instruction unit of an image capturing unit such that the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface each as taught by Miyasa, for the purpose of combining the plurality of acquired tomographic images, a tomographic image that represents all of the tissues of the depressed part best can be obtained. More specifically, the signal light beam is made incident from an extension part of the pupil (para. [0122] of Miyasa).

Regarding claim 2, Ikegami teaches the eccentric amount is determined by using at least one of a swing amount and a tilt amount of an optical system (1000) configured to perform the optical coherence tomography based on the eye to be examined (as set forth in claim 1 above), and the eccentric direction is determined by using at least one of a swing direction and a tilt direction of the optical system based on the eye to be examined (i.e., the vertical axis lines change (a tilt direction) in a radial shape, and curved so as to draw an arc, and the horizontal axis lines change (a swing direction) in a concentric arc shape, as shown in FIGS. 9A-9B, para. [0084]-[0085]).

Regarding claim 3, Ikegami as set forth in claim 1 above further teaches the eccentric amount is determined by using a displacement amount of a projection position of fixation light flux relative to the measurement optical axis at a fundus (65) of the eye to be examined (i.e., fixation of the eye E to be inspected, para. [0068]), and the eccentric direction is determined by using a displacement direction of the projection position relative to the measurement optical axis at the fundus (i.e., an alignment eccentric amount δx, a pivot point a point P2 (pvl) is also displaced from the optical axis of the eye E to be inspected by δx, para. [0070], FIG. 5B).

Regarding claim 4, Ikegami as set forth in claim 1 above further teaches a converting circuit (a CMOS or a CCD, para. [0040]) configured to convert a pixel position of the tomographic image acquired by using the optical coherence tomography to a conversion position along an A-scan direction (i.e., the optical path length variation δz is determined for each A-scan included in one B-scan and used for correcting image data corresponding to the A-scan, para. [0091], also see para. [0059]), wherein the image rotation circuit rotates the tomographic image in which the pixel position is converted to the conversion position by the converting circuit (i.e., the correction unit 198 moves a pixel position in the tomographic image corresponding to the A-scan by the measurement light at the incident angle θi with respect to the eye E to be inspected, para. [0092], also see para. [0093]-[0095], FIGS. 10A-10D).

Regarding claim 5, Ikegami as set forth in claim 1 above further teaches the display control circuit causes the display device to display the tomographic image rotated by the image rotation circuit in such a manner as to superimpose the tomographic image on an image representing a cross-sectional structure of the eye (i.e., a tomographic image generated based on data arranged on X-Y coordinates is corrected by rearranging data (superimpose) that is contained in the tomographic image on the polar coordinates system having the pivot point as its center, para. [0082], FIG. 5A).
Ikegami teaches all limitations except for explicit teaching of superimpose the tomographic image on an image representing a cross-sectional structure of the eye.
	However, in a related field of endeavor Miyasa teaches for each of the partial areas of the optic papilla, a tomographic image that represents the tissue best is acquired. By combining the plurality of acquired tomographic images (para. [0122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that combining (superimpose) the plurality of acquired tomographic images as taught by Miyasa, such that a tomographic image that represents all of the tissues of the depressed part best can be obtained.

Regarding claim 6, Ikegami as set forth in claim 5 above further teaches the display control circuit adjusts a size of the above-mentioned image based on the tomographic image, and causes the display device to display the tomographic image rotated by the image rotation circuit in such a manner as to superimpose the tomographic image on the image having the adjusted size (i.e., In the actual shape correction (size adjustment), a tomographic image generated based on data arranged on X-Y coordinates is corrected by rearranging data (superimpose) that is contained in the tomographic image on the polar coordinates system having the pivot point as its center, para. [0082], FIG. 5A).
Ikegami teaches all limitations except for explicit teaching of superimpose the tomographic image on an image representing a cross-sectional structure of the eye.
	However, in a related field of endeavor Miyasa teaches for each of the partial areas of the optic papilla, a tomographic image that represents the tissue best is acquired. By combining the plurality of acquired tomographic images (para. [0122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that combining (superimpose) the plurality of acquired tomographic images as taught by Miyasa, such that a tomographic image that represents all of the tissues of the depressed part best can be obtained.

Regarding claim 7, Ikegami as set forth in claim 1 above further teaches an ophthalmic device (OCT) comprising: an optical coherence tomography (OCT) sensor (a CMOS or a CCD) configured to acquire a tomographic image of the eye to be examined by using optical coherence tomography (para. [0040], FIG. 1) while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined (i.e., image of a fundus Ef, a retina etc.. para. [0040]… the eccentric amount acquisition unit 193 configured to acquire an eccentric amount of the optical axis of the measurement light with respect to the eye E to be inspected, para. [0107]-[0109]); an image rotation circuit configured to rotate a tomographic image of an eye to be examined (i.e., a tomographic image becomes an image that appears to be rotated (via ASIC) as a whole as shown in FIG. 8B as compared to that of FIG. 8A, [0080], also see para. [0048]), the tomographic image being acquired by using optical coherence tomography while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined in accordance with an eccentric amount and an eccentric direction of the measurement optical axis relative to the predetermined site (i.e., an alignment eccentric amount δx, a pivot point a point P2 (pvl) is also displaced from the optical axis of the eye E to be inspected by δx, para. [0069]-[0070], FIGS. 5A-5B…the controller 19 in the first embodiment includes the acquisition unit 191 configured to acquire tomographic data of the eye E to be inspected obtained by performing optical coherence tomography imaging of the eye E to be inspected through use of the measurement light, and the eccentric amount acquisition unit 193 configured to acquire an eccentric amount of the optical axis of the measurement light with respect to the eye E to be inspected, para. [0107]-[0109], also see para. [0073] and [0093]-[0094], FIGS. 11A-11B); and a display control circuit (i.e., a display control unit 196) configured to cause a display device (20) to display the tomographic image rotated by the image rotation circuit (i.e., the display control unit 196 is configured to control display of the display 20 connected to the controller 19, para. [0044], FIG. 1).
Ikegami teaches all limitations except for explicit teaching of eye to be examined in accordance with an eccentric amount and an eccentric direction.
	However, in a related field of endeavor Miyasa teaches an image-capturing instruction unit 1101 (of the image capturing unit 101) determines the irradiation angle for each of the local areas as follows. That is, the irradiation angle for each of the local area is set to an angle of the signal light beam that is the closest to a right angle relative to the inner wall of the depressed part in the partial area, that is, the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface. This is because as a tilt from the direction perpendicular to the retina surface increases, the irradiation angle relative to the inner wall of the depressed part becomes closer to a right angle (para. [0122], FIG. 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that an image-capturing instruction unit of an image capturing unit such that the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface each as taught by Miyasa, for the purpose of combining the plurality of acquired tomographic images, a tomographic image that represents all of the tissues of the depressed part best can be obtained. More specifically, the signal light beam is made incident from an extension part of the pupil (para. [0122] of Miyasa).

Regarding claim 9, Ikegami as set forth in claim 7 above further teaches a tilt mechanism configured to move the optical system for performing the optical coherence tomography in a vertical direction based on the eye to be examined, wherein the tilt mechanism causes the measurement optical axis to be eccentric relative to a predetermined site of the eye to be examined (i.e., the vertical axis lines are curved so as to draw an arc (tilt mechanism), as shown in FIG. 9B, para. [0085]).
Ikegami teaches all limitations except for explicit teaching of a tilt mechanism configured to move the optical system.
	However, in a related field of endeavor Miyasa teaches the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface. This is because as a tilt from the direction perpendicular to the retina surface increases, the irradiation angle relative to the inner wall of the depressed part becomes closer to a right angle (para. [0122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that an image-capturing instruction unit of an image capturing unit such that the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface each as taught by Miyasa, such that a tomographic image that represents all of the tissues of the depressed part best can be obtained.

Regarding claim 10, Ikegami as set forth in claim 7 above further teaches a fixation optical system configured to project fixation light flux onto a projection position that is changeable relative to the fundus (Ef) of the eye to be examined (i.e., fixation of the eye E to be inspected, para. [0068]…the measurement light is directed to the fundus 65. When an alignment eccentric amount is represented by δx, a pivot point represented by a point P2 is also displaced from the optical axis of the eye E to be inspected by δx [0070], FIG. 5B).

Regarding claim 11, Ikegami as set forth in claims 1 and 7 above further teaches an ophthalmic information processing method (Steps of FIG. 12, para. [0097]) comprising: image-rotating (para. [0080], FIG. 8B) a tomographic image of an eye to be examined acquired by using optical coherence tomography (S1201 and S1202, see para. [0098] to [0099]) while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined in accordance with an eccentric amount and an eccentric direction of the measurement optical axis relative to the predetermined site (S1203 to S1210, see para. [0099] to [0104]); and display-controlling to cause a display device to display the tomographic image rotated by the image-rotating (S1211, para. [0105]).
Ikegami teaches all limitations except for explicit teaching of eye to be examined in accordance with an eccentric amount and an eccentric direction.
	However, in a related field of endeavor Miyasa teaches an image-capturing instruction unit 1101 (of the image capturing unit 101) determines the irradiation angle for each of the local areas as follows. That is, the irradiation angle for each of the local area is set to an angle of the signal light beam that is the closest to a right angle relative to the inner wall of the depressed part in the partial area, that is, the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface. This is because as a tilt from the direction perpendicular to the retina surface increases, the irradiation angle relative to the inner wall of the depressed part becomes closer to a right angle (para. [0122], FIG. 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that an image-capturing instruction unit of an image capturing unit such that the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface each as taught by Miyasa, for the purpose of combining the plurality of acquired tomographic images, a tomographic image that represents all of the tissues of the depressed part best can be obtained. More specifically, the signal light beam is made incident from an extension part of the pupil (para. [0122] of Miyasa).

Regarding claim 12, Ikegami as set forth in claim 11 above further teaches the eccentric amount is determined by using at least one of a swing amount and a tilt amount of an optical system configured to perform the optical coherence tomography based on the eye to be examined (as set forth in claim 1 above), and the eccentric direction is determined by using at least one of a swing direction and a tilt direction of the optical system based on the eye to be examined (i.e., the vertical axis lines change (a tilt direction) in a radial shape, and curved so as to draw an arc, and the horizontal axis lines change (a swing direction) in a concentric arc shape, as shown in FIGS. 9A-9B, para. [0084]-[0085]).

Regarding claim 13, Ikegami as set forth in claim 11 above further teaches the eccentric amount is determined by using a displacement amount of a projection position of fixation light flux relative to the measurement optical axis at a fundus (65) of the eye to be examined (i.e., fixation of the eye E to be inspected, para. [0068]), and the eccentric direction is determined by using a displacement direction of the projection position relative to the measurement optical axis at the fundus (i.e., an alignment eccentric amount δx, a pivot point a point P2 (pvl) is also displaced from the optical axis of the eye E to be inspected by δx, para. [0070], FIG. 5B).

Regarding claim 14, Ikegami as set forth in claim 11 above further teaches the display-controlling causes the display device to display the tomographic image rotated by the image-rotating in such a manner as to superimpose the tomographic image on an image representing a cross-sectional structure of the eye (i.e., a tomographic image generated based on data arranged on X-Y coordinates is corrected by rearranging data (superimpose) that is contained in the tomographic image on the polar coordinates system having the pivot point as its center, para. [0082], FIG. 5A).
Ikegami teaches all limitations except for explicit teaching of superimpose the tomographic image on an image representing a cross-sectional structure of the eye.
	However, in a related field of endeavor Miyasa teaches for each of the partial areas of the optic papilla, a tomographic image that represents the tissue best is acquired. By combining the plurality of acquired tomographic images (para. [0122]).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that combining (superimpose) the plurality of acquired tomographic images as taught by Miyasa, such that a tomographic image that represents all of the tissues of the depressed part best can be obtained.

Regarding claim 15, Ikegami as set forth in claim 11 above further teaches a non-transitory computer storage medium storing a program to be executed by a computer (see para. [0130]) including steps of: image-rotating (para. [0080], FIG. 8B) a tomographic image of an eye to be examined acquired by using optical coherence tomography (S1201 and S1202, see para. [0098] to [0099]) while making a measurement optical axis be eccentric relative to a predetermined site of the eye to be examined in accordance with an eccentric amount and an eccentric direction of the measurement optical axis relative to the predetermined site (S1201 to S1210, see para. [0097] to [0104], FIG. 12); and display-controlling to cause a display device to display the tomographic image rotated by the image-rotating (S1211, para. [0105], FIG. 12).
Ikegami teaches all limitations except for explicit teaching of eye to be examined in accordance with an eccentric amount and an eccentric direction.
	However, in a related field of endeavor Miyasa teaches an image-capturing instruction unit 1101 (of the image capturing unit 101) determines the irradiation angle for each of the local areas as follows. That is, the irradiation angle for each of the local area is set to an angle of the signal light beam that is the closest to a right angle relative to the inner wall of the depressed part in the partial area, that is, the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface. This is because as a tilt from the direction perpendicular to the retina surface increases, the irradiation angle relative to the inner wall of the depressed part becomes closer to a right angle (para. [0122], FIG. 11).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami such that an image-capturing instruction unit of an image capturing unit such that the maximum tilt that is physically changeable and that is the closest to a direction perpendicular to the retina surface each as taught by Miyasa, for the purpose of combining the plurality of acquired tomographic images, a tomographic image that represents all of the tissues of the depressed part best can be obtained. More specifically, the signal light beam is made incident from an extension part of the pupil (para. [0122] of Miyasa).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Ikegami in view of Miyasa, and further in view of SHIBATA et al. (US PUB 2016/0089016; herein after “SHIBATA”).	

Regarding claim 8, Ikegami in view of Miyasa teaches a swing mechanism configured to move an optical system for performing the optical coherence tomography in a horizontal direction based on the eye to be examined, wherein the swing mechanism causes the measurement optical axis to be eccentric relative to a predetermined site of the eye to be examined (i.e., the horizontal axis lines change (swing mechanism) in a concentric arc shape, as shown in FIG. 9A, para. [0084]).
Ikegami in view of Miyasa fails explicit teaching of a swing mechanism to move an optical system.
However, in a related field of endeavor SHIBATA teaches Deflection angles (swing angles) of mirrors of the scanning unit 25 and the deflecting unit 400 are determined in such a manner that the angle of view of the fundus image acquired by the first photographing unit 100 is a predetermined angle (para. [0041], FIGS. 2-3).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Ikegami in view of Miyasa such that a deflection angles (swing angles) are determined in such a manner that the angle of view of the fundus image acquired by the first photographing unit as taught by Miyasa, in order to observe and photograph a predetermined area of the fundus at a high magnification (para. [0041] of SHIBATA).	

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. ENDO et al. (WO 2017135278 A1) teaches the controller 70 may rotate the images in advance in consideration of the fixation direction of the eye E and the inclination of the measurement optical axis L1 in the alignment of the images (page 18, FIGS. 1-2).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSTAK CHOUDHURY whose telephone number is (571)272-5247.  The examiner can normally be reached on M-F 8AM-5PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571)272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MUSTAK CHOUDHURY/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
May 20, 2022